DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 18, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claim 4 is canceled.
Information Disclosure Statement
The IDS Received on November 4, 2021 and December 17, 2021 are proper and are being considered by the Examiner.
	The two IDS have been filed with the fee submission under 37 CFR 1.17(p).
Claim Rejections - 35 USC § 112
The rejection of claims 1-3 and 5-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on October 21, 2021 is withdrawn in view of the Amendment received on January 18, 2022.
Conclusion
The prior art teaches the use of a carrier fluid that contains destabilizing surfactant, such as perfluorinated alcohol, in particular, PFO (1H, 1H, 2H, 2H-perfluoro-1-octanol), such as the one taught on page 70 of the instant specification.
	For example, Zheng et al. (Anal. Chem. 2004, vol. 76, pages 4977-4982) teaches the use of generating droplets comprising aqueous fluid surrounded by an immiscible carrier fluid comprising PFO:
“[t]o generate alternating droplets of two sets of solutions, we used a PDMS-based microchannel with a channel … solution of Fe(SCN) … was used to stream … A solution of green food dye was used  B1 and B2. Streams A2 and B2 were both water.  The carrier fluid was 1H, 1H, 2H, 2H-perfluoro-1-octanol L/min …” (page 4778)

	Zheng et al., however, teach the carrier fluid comprising PFO in a method of flowing the compartmentalized droplets in the channels.
	The presently claimed invention employs a first carrier fluid comprising a perfluorocarbon oil so as to generate a plurality of droplets comprising aqueous reagent comprising nucleic acid fragment and one microbead, and upon completing the amplification therein, collects the emulsion droplets to a location, wherein the collected emulsion droplets are subsequently placed into a second carrier fluid that contains the de-stabilizing surfactant.
	There is simply no motivation to emulsify aqueous droplets in a first carrier fluid, collect the emulsion droplets only to place them in a second carrier fluid comprising the de-stabilizing surfactant.
	The instant specification teaches that the purpose doing so is to recover the aqueous phase components from emulsion in a gentle manner so as to minimize potential damage:
“present invention proposes methods for recovering aqueous phase components from aqueous emulsions that have been collected on a microfluidic device in a minimum number of steps and in a gentle manner so as to minimize potential damage to cell viability.” (page 69)

“In one aspect, a stable aqueous sample droplet emulsion containing aqueous phase component in a continuous phase carrier fluid is allowed to cream to the top of the continuous phase carrier oil.  By way of non-limiting example, the continuous phase carrier fluid can include perfluorocarbon oil that 
“The creamed emulsion is then placed onto a second continuous phase carrier fluid which contains a destabilizing surfactant, such as a perfluorinated alcohol (e.g., 1H, 1H, 2H, 2H-perfluoro-1-octanol).  The second continuous phase carrier fluid can also be a perfluorocarbon oil.  Upon mixing, the aqueous emulsion begins to coalesce, and coalescence is completed by brief centrifugation at low speed (e.g., 1 minute at 2000 rpm in a microcentrifuge).  The coalesced aqueous phase can now be removed (cells can be placed in an appropriate environment for further analysis) (page 70)
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 16, 2022
/YJK/